CLD-116                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 18-3317
                                        ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2-15-cr-00168-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 February 28, 2019
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges


                             (Opinion filed: August 1, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Frederick Banks is currently awaiting trial in the United States District Court for

the Western District of Pennsylvania on charges of interstate stalking, 18 U.S.C.

§ 2261(a)(2), aggravated identity theft, § 1028A(a)(1), making false statements,

§ 1001(a)(3), and wire fraud, § 1343.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       On October 18, 2018, Banks filed a petition for a writ of mandamus in this Court.

Banks states that he previously filed in this Court a “renewed motion to dismiss” his

underlying criminal case for lack of subject matter jurisdiction, but that this Court

improperly converted it into a “motion for bail” and denied it. See C.A. No. 17-3822

(order entered Apr. 20, 2018). He also claims that he filed a similar motion in the District

Court, but that the District Court improperly denied it without prejudice. Banks now asks

us to “compel[] the 17-3822 panel and the District Court . . . to adjudicate the renewed

motion to dismiss, and dismiss the underlying criminal case and superseding indictment.”

       A writ of mandamus is a drastic remedy available in only extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A

petitioner seeking the writ “must have no other adequate means to obtain the desired

relief, and must show that the right to issuance is clear and indisputable.” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       We will deny Banks’s petition. First, we may not use the writ to direct a prior

panel of this Court to reopen a closed appeal; an appellant may request review of a

judgment entered by a court of appeals by filing a petition for writ of certiorari with the

Supreme Court in accordance with its rules. 1 See 28 U.S.C. § 1254. Similarly, to the

extent that Banks asks this Court to compel the District Court to issue a different ruling

on one of his motions in the underlying criminal case, he must seek redress through the




1
  In any event, we have reviewed Banks’s notice of appeal in C.A. No. 17-3822 and note
that it does not reference a motion to dismiss for lack of jurisdiction.
                                              2
Federal Rules of Civil and Appellate Procedure. Mandamus cannot be used as a

substitute for appeal. In re Diet Drugs, 418 F.3d at 378–79.

      Because Banks has not demonstrated that he has a clear and indisputable right to

issuance of the writ, we will deny his mandamus petition.




                                            3